



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Frater, 2016 ONCA 386

DATE: 20160519

DOCKET: C61213

MacPherson, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nigel George Frater

Appellant

Samuel Walker, for the appellant

Nadia Thomas, for the respondent

Heard: May 17, 2016

On appeal from the conviction entered on May 29, 2015 and
    the sentence imposed on May 29, 2015 by Justice
P. H. Marjoh
Agro
    of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant Nigel Frater pleaded guilty to assault and two counts of
    breach of probation. He was sentenced by Agro J. of the Ontario Court of
    Justice to 183 days custody (time served), plus three years probation and a
    DNA order. There was a joint submission on sentence which the sentencing judge
    accepted.

[2]

Unbeknownst to anyone at the time, there is a potentially devastating
    immigration consequence for the appellant because of the duration of the
    sentence. About two months after he was sentenced, the appellant received a
    notice from Citizenship and Immigration Canada informing him that he was
    potentially inadmissible as a permanent resident because he had been convicted
    in Canada of an offence under an Act of Parliament for which a term of
    imprisonment of more than six months has been imposed. The Immigration and
    Refugee Board then notified the appellant about a hearing to determine whether
    he could remain in Canada.

[3]

The appellant is a Jamaican citizen. He is also a permanent resident of
    Canada. He immigrated to Canada in 1989 and has lived here ever since. He is 53
    years old, married a Canadian citizen, and they had four children. He also has
    a grandchild.

[4]

The appellant appeals his sentence based on this fresh evidence about
    the potential immigration consequences of his 183 day sentence. He seeks only a
    very modest reduction of this sentence.

[5]

The Crown does not oppose the relief sought by the appellant. The Crown
    summarizes its position in its factum, at para. 1:

The respondent accepts the facts contained in Parts I and II of
    the appellants factum. The respondent also accepts that the fresh evidence
    tendered by the appellant should be admitted on the appeal in this matter. The
    respondent is satisfied that due diligence is not a factor weighing against the
    admissibility of the evidence and that the fresh evidence is relevant and
    credible. The respondent also concedes that, had the collateral immigration
    consequences been known at the time of the appellants guilty plea, it can be expected
    to have affected the result. The respondent further acknowledges that a
    sentence of six months less a day would have been a fit sentence within the
    acceptable range for this offence and offender.

[6]

We agree with the parties joint submission. It is consistent with other
    cases where appeal courts have agreed to very modest reductions in sentence in
    order to obviate unforeseen and serious immigration consequences: see, for
    example,
R. v. Pinas
, 2015 ONCA 136.

[7]

Accordingly, the appeal is allowed and the sentence imposed following
    plea is set aside and a sentence of six months incarceration less a day is
    substituted.

J.C. MacPherson J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


